UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q X Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the quarterly period ended March 31, 2010 OR Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the transition period from to to Commission file number 0-23791 SONOSITE, INC. (Exact name of registrant as specified in its charter) Washington 91-1405022 (State or Other Jurisdiction (I.R.S. Employer of Incorporation or Organization) Identification Number) 21919 30th Drive SE, Bothell, WA 98021-3904 (Address of Principal Executive Offices) (Zip Code) (425) 951-1200 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer (as defined in Rule 12b-2 of the Exchange Act). Large accelerated filer [ ]Accelerated filer [X]Non-accelerated filer [ ]Smaller reporting company [ ] Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2). Yes [ ]No [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common Stock, $0.01 par value (Class) (Outstanding as of April 23, 2010) SonoSite, Inc. Quarterly Report on Form 10-Q For the Quarter Ended March 31, 2010 Table of Contents Page No. PART I FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) Condensed Consolidated Balance Sheets – March 31, 2010 and December 31, 2009 3 Condensed Consolidated Statements of Income – Three Months Ended March 31, 2010 and 2009 4 Condensed Consolidated Statements of Cash Flows– Three Months Ended March 31, 2010 and 2009 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures about Market Risk 22 Item 4. Controls and Procedures 23 PART II OTHER INFORMATION Item 1. Legal Proceedings 23 Item 6. Exhibits 24 SIGNATURE 25 2 PART I:FINANCIAL INFORMATION Item 1.Financial Statements SonoSite, Inc. Condensed Consolidated Balance Sheets (unaudited) (In thousands, except share data) March 31, December 31, Assets Current assets: Cash and cash equivalents $ $ Short-term investment securities Accounts receivable, less allowances of $1,280 and $1,471 Inventories Deferred tax asset, current Prepaid expenses and other current assets Total current assets Property and equipment, net Investment Deferred tax asset, net Goodwill Identifiable intangible assets, net Other assets Total assets $ $ Liabilities and Shareholders’ Equity Current liabilities: Accounts payable $ $ Accrued expenses Deferred revenue, current portion Total current liabilities Long-term debt, net Deferred tax liability, net Deferred revenue, net Other non-current liabilities Total liabilities Commitments and contingencies Shareholders’ equity: Preferred stock, $1.00 par value Authorized shares6,000,000 Issued and outstanding sharesnone Common stock, $0.01 par value Authorized shares50,000,000 Issued and outstanding shares: As of March 31, 2010—14,554,667 As of December 31, 2009—17,354,355 Additional paid-in-capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to condensed consolidated financial statements. 3 SonoSite, Inc. Condensed Consolidated Statements of Income (unaudited) (In thousands, except net income per share) Three Months Ended March 31, Revenue $ $ Cost of revenue Gross margin Operating expenses: Research and development Sales, general and administrative Total operating expenses Other income (loss): Interest income Interest expense ( 2,294 ) ( 2,594 ) Other ) Total other loss, net ) ) Income before income taxes Income tax (benefit) provision ) Net income $ $ Net income per share: Basic $ $ Diluted $ $ Weighted average common and potentialcommon shares outstanding: Basic Diluted See accompanying notes to condensed consolidated financial statements. 4 SonoSite, Inc. Condensed Consolidated Statements of Cash Flows (unaudited) Three Months Ended March 31, (In thousands) Operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by(used in) operating activities: Depreciation and amortization Stock-based compensation Deferred income tax provision Amortization of debt discount and debt issuance costs Accretion of contingent purchase consideration Excess tax benefit from exercise of stock-based awards ) Gain on convertible note repurchase ) Other ) ) Changes in operating assets and liabilities: Accounts receivable Inventories ) Prepaid expenses and other assets ) Accounts payable Accrued expenses ) ) Deferred revenue ) ) Deferred liabilities ) Net cash provided by (used in) operating activities ) Investing activities: Purchases of investment securities ) ) Proceeds from sales/maturities of investment securities Purchases of property and equipment ) ( 1,092 ) Payment of LumenVu contingent consideration ) Investment in Carticept Medical, Inc. ) Earn-out consideration associated with SonoMetric acquisition ( 387 ) Net cash provided by investing activities Financing activities: Excess tax benefit from stock-based awards Minimum tax withholdings on stock-based awards ) ) Proceeds from exercise of stock-based awards 53 Stock repurchase including transaction costs ) Repurchase of convertible senior note ) Repayment of long-term debt (5 ) Proceeds from sale of call options Repurchase of warrants ) Net cash used in financing activities ) ) Effect of exchange rate changes on cash and cash equivalents Net change in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: Cash paid for income taxes $ $ Cash paid for interest $ $ See accompanying notes to condensed consolidated financial statements. 5 SonoSite, Inc. Notes to Condensed Consolidated Financial Statements (unaudited) Interim Financial Information 1. Summary of significant accounting policies Basis of Presentation The information contained herein has been prepared in accordance with instructions for Form 10-Q and Article 10 of Regulation S-X. The information reflects, in the opinion of SonoSite, Inc. management, all adjustments necessary (which are of a normal and recurring nature) for a fair presentation of the results for the interim periods presented. The results of operations for the three months ended March 31, 2010 are not necessarily indicative of expected results for the entire year ending December 31, 2010 or for any other fiscal period. These financial statements do not include all disclosures required by generally accepted accounting principles. For a presentation including all disclosures required bygenerally accepted accounting principles, these financial statements should be read in conjunction with the audited financial statements for the year ended December 31, 2009, included in our Annual Report on Form 10-K. Revenue Effective January 1, 2010, we adopted new revenue recognition accounting guidance, which removes tangible products from the scope of the software revenue guidance if the products contain both software and nonsoftware components that function together to deliver a product’s essential functionality. It also provides guidance on determining whether software deliverables in an arrangement that includes a tangible product are within the scope of the software revenue guidance. Concurrently, we adopted guidance that provides principles and application direction on whether multiple deliverables exist, how the arrangement should be separated, and the consideration allocated. It also requires an entity to allocate revenue in an arrangement using estimated selling prices of deliverables if a vendor does not have vendor-specific objective evidence or third-party evidence of selling price. The guidance eliminates the use of the residual method, requires entities to allocate revenue using the relative-selling-price method and expands the disclosure requirements for multiple-deliverable revenue arrangements. Under our current business practices, the new guidance will have an immaterial impact on our revenue accounting prospectively. Adoption of the new guidance does not require retroactive adjustment if adopted in the first quarter of a fiscal year. Revenue, income before income taxes, and net income in the prior year would not be impacted materially if the new guidance was applied; thus, our prior year consolidated financial statements are comparable to the current year. Revenue from the sale of products that contain both software and nonsoftware components that function together to deliver a product’s essential functionality is recognized when persuasive evidence of an arrangement exists, delivery has occurred, the sales price is fixed or determinable, and collection is reasonably assured. Generally, we recognize revenue on products and accessories when goods are shipped under an agreement with a customer, risk of loss and title have passed to the customer, sales returns are estimable and collection of any resulting receivable is considered reasonably assured. For extended warranty service contracts, revenue is recognized as services are provided or over the term of the contract. Revenue is recorded net of any discounts, trade-in allowances, and estimated returns. We estimate returns by reviewing our historical returns, considering customer reaction to new product introductions and current economic conditions. We recognize licensing revenue using the proportional performance method, a ratable recognition approach over the life of the license. Our sales arrangements may contain multiple elements, which include hardware and software products. In multiple-element arrangements, consideration is required to be measured and allocated among separate units of accounting. Our units of accounting include systems with software required for the essential functionality of the system, transducers, extended service contracts, software not essential to the functionality of our products, and training. Consideration is allocated among the separate units of accounting based on their relative selling prices. The relative selling price is determined using vendor-specific objective evidence ("VSOE") of the selling price if it exists; otherwise, third-party evidence ("TPE") of selling price, defined as the standalone sale price of a vendor’s or competitor’s products, would be used. If neither VSOE nor TPE exists, the best estimate of selling price for that deliverable is used. 6 1. Summary of significant accounting policies—(Continued) Investment We hold an investment in an entity where we own less than twenty percent of the voting equity and do not exercise significant influence over operating and financial policies of the entity, which is accounted for using the cost method. Our investment is in a company that is not publicly traded and, therefore, no established market for their securities exists. The fair value of a cost method investment is not estimated if there are no identified events or changes in circumstance that may have a significant adverse affect on the fair value of the investment. If we believe that the carrying value of the cost basis investment is in excess of estimated fair value, our policy is to record an impairment charge to adjust the carrying value to estimated fair value, if the impairment is deemed other-than-temporary. Inventories Inventories are stated at the lower of cost or market, on a first-in, first-out method. Included in our inventories balance are demonstration products used by our sales representatives and marketing department. Adjustments to reduce carrying costs are recorded for obsolete material, shrinkage, earlier generation products and used or refurbished products held either as saleable inventory or as demonstration product. If market conditions change or if the introduction of new products by us impacts the market for our previously released products, we may be required to further write down the carrying cost of our inventories. Inventories consisted of the following (in thousands): As of March 31, December 31, Raw material $ $ Demonstration inventory Finished goods Total $ $ Warranty expense We accrue estimated warranty expense at the time of sale for costs expected to be incurred under our product warranties. This provision for warranty expense is made based upon our historical product failure rates and service repair costs using management’s judgment. Our warranty period is five years for the NanoMaxx®,M-Turbo®, S Series®, MicroMaxx®, and BioZ® systems. Our warranty period for our other products and remanufactured systems is one year. The warranty liability is summarized as follows (in thousands): Beginning of Period Charged To Cost of Revenue Applied to Liability End of Period Three months ended March 31, 2010 $ $ $ ) $ Three months ended March 31, 2009 $ $ $ ) $ Income taxes The income tax provision for the three months ended March 31, 2010 are based on projections of total year pre-tax income and the projected total year tax provision. Deferred income taxes are provided based on the estimated future tax effects of temporary differences between financial statement carrying amounts of existing assets and liabilities and their respective tax bases and operating loss and tax credit carryforwards. Deferred tax assets and liabilities aremeasured using enacted tax rates that are expected to apply to taxable income in the years in which those temporary differences and carryforwards are expected to be recovered or settled. 7 1. Summary of significant accounting policies—(Continued) Net income per share Basic net income per share is based on the weighted average number of common shares outstanding during the period. Diluted net income per share is based on the weighted average number of common and dilutive common equivalent shares outstanding during the period. Potentially dilutive common equivalent shares consist of common stock issuable upon exercise of stock options and warrants, or upon vesting of restricted stock units using the treasury stock method. Diluted net income per share would also be impacted to reflect shares issuable upon conversion of our convertible senior notes if our share price exceeds $38.20 per share. The call option we purchased is anti-dilutive and, therefore, excluded from the calculation of diluted net income per share. The following is a reconciliation of the numerator and denominator of the basic and diluted net income per share calculations (in thousands, except per share amounts): Three Months Ended March 31, Net income $ $ Weighted average common shares outstanding usedin computing basic net income per share Effect of dilutive stock options and restricted stock units Weighted average common shares outstanding used incomputing diluted net income per share Net income per share: Basic $ $ Diluted $ $ The following common equivalent shares were excluded from the computation of diluted net income per share as their effect would have been anti-dilutive (in thousands): Three Months Ended March 31, Stock options and restricted stock units Warrantsoutstanding Total common shares excluded from diluted net income per share The computation of diluted net income per share does not include any potential dilutive common shares associated with our convertible senior notes. The convertible senior notes would become dilutive and be included in the calculation of diluted net income per share, for the number of shares that would be required to satisfy the conversion spread, if the average market price of our common stock exceeds $38.20 per share. 8 1. Summary of significant accounting policies—(Continued) Other comprehensive income Unrealized gains or losses on our available-for-sale securities that are considered temporary and foreign currency translation adjustments are included in other comprehensive income. The following presents the components of comprehensive income (in thousands): Three Months Ended March 31, Net income $ $ Other comprehensive losses: Foreign currency translation adjustments ) Unrealized losses arising duringthe period (6 ) ) Comprehensive income $ $ Indemnification obligations and guarantees (excluding product warranty) We provide (i) indemnifications of varying scope and size to our customers and distributors against claims of intellectual property infringement made by third parties arising from the use of our products; (ii) indemnifications of varying scope and size to our customers arising as a result of defects in the design or manufacture of our products or as the result of willful misconduct of our employees; (iii) indemnifications of varying scope and size to consultants against third party claims arising from the services they provide to us; and (iv) guarantees to support obligations of some of our subsidiaries such as lease payments. Prior to the acquisition, CDIC had provided a reimbursement guarantee to certain customers that Medicare reimbursement would not be rescinded. These guarantees expire over the next five years. To date, we have not incurred material costs as a result of these obligations and do not expect to incur material costs in the future. Accordingly, we have not accrued any liabilities in our condensed consolidated financial statements related to these indemnifications or guarantees. 2. Cash, cash equivalents and investment securities The following table summarizes our cash, cash equivalents and investment securities at fair value (in thousands): As of March 31, December 31, Cash $ $ Cash equivalents: Corporate debt securities Other debt obligations Total cash and cash equivalents $ $ Investment securities: Short-term $ $ Cash and cash equivalents primarily consist of money market accounts with major U.S. banks and highly liquid debt instruments with maturities at purchase of three months or less. Investment securities primarily consist of high-grade corporate debt. We have the ability to hold our securities until maturity; however, we classify all securities as available-for-sale, as the sale of such securities may be required prior to maturity to implement management strategies. Realized gains and losses from the sale of available-for sale securities are determined on a specific identification basis. All investment securitiesare traded in active markets (“Level 1”) and will mature by the end of the third quarter of 2010. 9 2. Cash, cash equivalents and investment securities—(Continued) The amortized cost, gross unrealized holding gains and losses and fair value of investment securities classified as available-for-sale securities were as follows (in thousands): Gross Gross unrealized unrealized Amortized holding holding Fair cost gains losses value As of March 31, 2010: Cash equivalents: Corporate bonds $ Money market accounts Total cash equivalents $ Short-term: Corporate bonds $ $ 8 $ $ Total short-term investments $ $ 8 $ $ As of December 31, 2009: Cash equivalents: Corporate debt securities $ $ 3 $ $ Money market accounts Total cash equivalents $ $ 3 $ $ Short-term: Corporate bonds $ $ 18 $ (4 ) $ Total short-term investments $ $ 18 $ (4 ) $ The following table summarizes our realized gains and losses on sales and redemptions of investments (in thousands): Three Months Ended March 31, Gains $ $ Losses (3 ) Realized loss, net $ $
